Title: To Alexander Hamilton from Oliver Wolcott, Junior, 6 November 1796
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Phila. Nov. 6th. 1796
Dear Sir

I fear that your opinion of Nov. 3d has been founded on a partial view of the case.
You will remember that it has all along been a recd. opinion that the French had a right by Treaty to enjoy an indefinite asylum in our Ports: but that they could not claim the privilidge of selling Prizes in our Ports. The privilidge of an indefinite asylum in was also granted to British Ships of War & Letters of Marque, provided they had not made Prizes of French Vessells.
I do not therefore see, that the 25th. article of the British Treaty can be construed to abridge a right which we have acknowledged to be accorded to France under our prior Treaty especially as this article saves the rights of France expressly.
The right of selling Prizes stands on different ground. It might have been refused to France in all cases: it was however granted by the President in all cases. The British Treaty takes away this privilidge from Privateers; but it leaves the cases of Prizes to N. Ships as formerly. The United States may pass a Law to take away the privilidge of selling Prizes to National Ships; but they have passed no Law on the subject. The Presidents decisions now, must be consistent with his former decisions except where Treaties or Laws require a change. As before mentioned there is no Law; the British Treaty speaks only of Privateers and it has been ever held that a stipulation affecting Privateers could not be extended to affect N. Ships.
In short though I wish that your opinion may be found tenable, yet I do not at present see how it can be maintained. This you will see renders some of the other questions proposed by me both difficult & important. There was no inclosure in your Letter. Have we done right with Mr. Adet. I wish to know as we may hear further. Must we or must we [not] publish further in the Papers if so under what circumstances?
The Federal Ticket is lost here. There are still hopes that Mr. Adams will be elected, but nothing more. I hope Mr. P. will be supported as the next best thing which can be done. Pray write to our Eastern friends.
In haste yours.

Oliv Wolcott Jr.

